Notice of Allowability

Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Huang publication wherein it discloses a drone search and rescue system teaching a system (see pgs. 2 - 3, drone search and rescue system), comprising: 
at least one processor (see pg. 4, drone search and rescue system utilizes computer to facilitate artificial intelligence enhanced computer vision); and 
at least one memory including program code which when executed by the at least one processor provides operations (see pg. 4 computers have memory to execute program code necessary for drone to perform search and rescue with artificial intelligence enhanced computer vision) comprising: 
applying, to a first image captured by an apparatus, a first machine learning model trained to determine whether a target object is visible in one or more portions of the first image, the first image depicting a first region of a search area (see pg. 4, "when a user needs rescue, such as falling into the water or a mountain disaster, the signal transmitting module 104 in the positioning device 10 is manually or automatically activated, and transmits the identification code and the coordinate position of the positioning device 10 to the host 12.... the group 145 receives the coordinate position through the wireless transmission module 142 to control the aircraft body 141 to fly to this coordinate position, and controls the video capture module 144 to continuously capture the image and sound signals of this coordinate position. In order to avoid the large amount of data being transmitted over long distances and causing the packet to drop and the returned data to be incomplete, the processing module 145 receives the image screen and sound signals, and uses artificial intelligence programs to compare the images and image files, while using artificial intelligence programs to compare), and 
the one or more portions of the first image corresponding to a first plurality of sub-regions within the first region of the search area.  (See pg. 4.) 
Huang teaches a UAV (unmanned aerial vehicle) search and rescue system which is analogous with the claimed invention as it relates to utilizing artificial intelligence enhanced computer vision to identify a target object in an image and control the navigation of the UAV to continuously capture images of the target object.
However, the prior art does not teach, or suggest every element of independent claims 1 and 16. As such, a person skilled in the art would not modify Huang, or any other combination thereof, to provide the method where in response to the target object being absent from the first image of the first region of the search area, applying a second machine learning model trained to identify, 
based at least on an output of the first machine learning model indicating the target object as being visible and/or nonvisible in the one or more portions of the first image, 
a second region of the search area corresponding to one of the first plurality of sub-regions within the first region of the search area having a highest probability of including the target object; and 
sending, to the apparatus, a command navigating the apparatus to the second region of the search area in order to capture a second image of the second region of the search area.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method where in response to the target object being absent from the first image of the first region of the search area, applying a second machine learning model trained to identify, 
based at least on an output of the first machine learning model indicating the target object as being visible and/or nonvisible in the one or more portions of the first image, 
a second region of the search area corresponding to one of the first plurality of sub-regions within the first region of the search area having a highest probability of including the target object; and 
sending, to the apparatus, a command navigating the apparatus to the second region of the search area in order to capture a second image of the second region of the search area.  Emphasis added.
In particular, the prior art is silent in teaching, or suggesting a method wherein two (2) significant and distinct machine learning models cause the device to focus on a specific region and then navigate the apparatus to that region.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661           

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661